DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 16, 2021 was received. Claim 1 was amended. Claims 7-8 were added. Claims 4-6 were withdrawn.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 17, 2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hwa Joong Kim, Applicant’s representative, on 9/7/2021.
The application has been amended as follows: 
Claims 4-6 and 8 are canceled. 
Claim 1, (Currently amended)
A plating method, comprising:
preparing a substrate having a non-plateable material portion and a plateable material portion formed on a surface of the substrate;
imparting a catalyst selectively to the plateable material portion by performing a catalyst imparting processing on the substrate; and

wherein the plating liquid contains an inhibitor which suppresses the plating layer from being precipitated on the non-plateable material portion, 
the catalyst imparting processing is performed by supplying, onto the substrate, a catalyst solution containing a metal catalyst in a form of nanoparticles and a polyvinylpyrrolidone (PVP) as a dispersant for dispersing the metal catalyst in the catalyst solution [[.]] , and
the non-plateable material portion is made of a material containing SiO2 as a main component 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Hundley (US20150176132) in view of Cheng (US20140191418) on claims 1-3 are withdrawn, because the claims have been amended.

REASONS FOR ALLOWANCE
Claims 1-3 and 7 are allowable. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Hundley in view of Cheng, does not teach or disclose a plating method as recited in claim 1. Specifically, Hundley 2 as main component in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717